Fourth Court of Appeals
                                 San Antonio, Texas
                                       June 17, 2014

                                    No. 04-14-00355-CV

                   IN THE INTEREST OF N.A.S, B.R.S., AND R.C.S.,

                From the 198th Judicial District Court, Bandera County, Texas
                                 Trial Court No. Fl-13-117
                        Honorable Stephen B. Ables, Judge Presiding

                                      ORDER
       The appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on July 6, 2014. Because this is an accelerated appeal from an order
terminating appellant’s parental rights, no further extensions of time will be granted.



                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court